IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0630
                                Filed July 24, 2019


IN THE INTEREST OF K.A., K.M., and K.P.,
Minor Children,

K.A., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl Traum,

District Associate Judge.



      A mother appeals the district court’s separate orders terminating her

parental rights to her three children K.A., K.M., and K.P. AFFIRMED.



      Christine Frederick of Zamora, Woods, Taylor & Frederick, Davenport, for

appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      G. Brian Weiler, Davenport, guardian ad litem for minor children.




      Considered     by     Potterfield,   P.J.,   and   Doyle   and   May,   JJ.
                                            2


POTTERFIELD, Presiding Judge.

       The mother of minor children K.A. and K.M., full siblings, and K.P., their

half-sibling, appeals the termination of her parental rights. The juvenile court

terminated the mother’s parental rights to K.A. and K.M. under Iowa Code

sections 232.116(1)(d), (e), (f), (i), and (l) (2018) and her parental rights to K.P.

under Iowa Code section 232.116(1)(d), (e), (h), (i), and (l) in two separate

orders.1 The mother does not challenge the district court’s determination that the

State met its burden to show the statutory grounds for termination. She only

argues terminating her parental rights is not in the children’s best interest and

she should have instead been given additional time to work toward reunification.

For the reasons described below, we conclude termination is proper.

             I.   Background.

       K.A., K.M., and K.P. were born in 2008, 2012, and 2017, respectively.

The Iowa Department of Human Services (DHS) first came into contact with the

family in April 2017 in response to reports of a physical altercation between the

mother and K.P.’s father and substance abuse in the children’s presence. On

May 1, 2017, a hair analysis was performed on K.A. and K.M. K.P., being a

baby, had too little hair to be tested. K.M.’s hair tested positive for cocaine.

Each child was adjudicated a child in need of assistance (CINA) on August 3,

2017, and remained in their mother’s custody under DHS supervision. At that

same adjudicatory hearing, the juvenile court directed the mother to comply with

a DHS case plan. The case plan required the mother to complete substance-


1
 The juvenile court also terminated the parental rights of both K.A. and K.M.’s father and
K.P.’s father. Neither appeals.
                                         3


abuse and mental-health treatment, as well as establish stable housing.

Following a removal hearing on December 6, 2017, the children were placed in

foster care.2 The juvenile court held a permanency hearing on September 25,

2018, during which the court determined the mother had not made sufficient

progress toward resolving the issues noted in the case plan and directed DHS to

file a petition to terminate the mother’s and both fathers’ parental rights. DHS

filed a petition to terminate the mother’s and both fathers’ parental rights on

November 29, 2018.        The juvenile court terminated the mother’s and both

fathers’ parental rights on March 29, 2019, and the mother appealed.

             II.   Discussion.

         We review termination cases de novo. In re L.T., 924 N.W.2d 521, 526

(Iowa 2019). “We are not bound by the juvenile court’s findings of fact, but we do

give them weight, especially in assessing the credibility of witnesses.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014).

         We apply a three-step analysis to review termination-of-parental-rights

cases.     In re A.S., 906 N.W.2d 467, 472 (Iowa 2018).       First, we determine

whether “any ground for termination under section 232.116(1) has been

established.” In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). If we determine a

ground for termination has been established, we apply the best-interest

framework described in section 232.116(2). A.S., 906 N.W.2d at 472; M.W., 876
N.W.2d at 219–20. “Finally, if we conclude the statutory best-interest framework

supports termination, ‘we consider whether any exceptions in section 232.116(3)


2
 The mother had a fourth child in September 2018. That child was removed from the
mother’s care when born and placed in the same foster home as K.A., K.M., and K.P.
                                           4

apply to preclude termination of parental rights.’”       A.S., 906 N.W.2d at 473

(quoting M.W., 876 N.W.2d at 220). The mother does not challenge the juvenile

court’s determination that the State has shown the statutory grounds for

termination under Iowa Code section 232.116(1).            Instead, she only argues

terminating her parental rights is not in the children’s best interest. We need not

address whether the State has met its burden under section 232.116(1). See In

re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

       Under section 232.116(2)’s best-interest framework, we must “give

primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental and

emotional condition and needs of the child.” On de novo review, we conclude

termination of the mother’s parental rights to the children is in their best interest.

       The case plan required the mother to resolve her problem with substance

abuse.    She has not made meaningful progress toward that goal, and has

demonstrated an unwillingness to participate in treatment.          She completed a

substance-abuse evaluation and began participating in a substance-abuse

program in December 2017. She was then referred to inpatient treatment due to

continued use and was removed from the program in March 2018 for poor

attendance and drug use while in the program. DHS requested fourteen random

drug screenings from the mother throughout the proceedings.                She tested

negative on only one screening; she did not attend nine screenings and tested

positive for methamphetamine on four screenings. She was admitted to Area

Substance-Abuse Council (ASAC) in Cedar Rapids for substance-abuse

treatment in February 2019, but was removed from the program a week later for
                                        5


bringing drugs into the facility. She was arrested on drug-related charges later

that same month and was in jail awaiting trial at the time of the termination

hearing. She was released from jail on April 25, 2019, and was discharged from

substance-abuse treatment due to not attending two days later.

      Other factors weigh in favor of termination.     The mother has failed to

address mental-health concerns. The case plan required the mother to complete

a psychological evaluation and participate in treatment. She completed the first

half of an evaluation in January 2018, but did not complete the second half for

another six months. DHS recommended she attend therapy, which she has not

done. The mother has also failed to address the housing and domestic violence

concerns present since these proceedings began. At the time of the August

2017 adjudicatory order, the mother’s home was deemed unlivable. Since then,

she has lived with relatives, in various hotel rooms, and at one point out of a van

until she was arrested in February 2019. She has lived in at least two different

places, at least one of which was a hotel, since being released from jail in April

2019. The mother also failed to address concerns over domestic-violence. She

has maintained her relationship with K.P.’s father, who was involved in the

domestic-violence incident which led to these proceedings. He was also arrested

with the mother in February 2019. The mother has not engaged in any services

related to domestic violence, and continued to deny domestic violence was ever

an issue through the date of the termination hearing. The mother was still in a

relationship with K.P.’s father after being released from jail in April 2019, and

informed a substance-abuse treatment coordinator that she was living in a hotel.
                                        6


       On appeal, the mother requests additional time to work toward

reunification, and insists she can now maintain sobriety and resolve her issues.

See In re M.R., 2013 WL 5498097, at *3 (Iowa Ct. App. Oct. 2, 2013) (“To grant a

parent a reprieve from termination, a juvenile court must be able to ‘enumerate

the specific factors, conditions, or expected behavioral changes which comprise

the basis for the determination that the need for removal of the child from the

child’s home will no longer exist at the end of the additional six-month period.’”

(quoting Iowa Code § 232.104(2)(b)). In the time since these proceeding began

in March 2017, the mother has not successfully addressed any of the concerns

described above. It is not incumbent on children to wait for their parents to learn

how to be parents. “[O]ur legislature has carefully constructed a time frame to

provide a balance between the parent’s efforts and the child’s long-term best

interests.” In re. D.W., 791 N.W.2d 703, 707 (Iowa 2010). “We do not ‘gamble

with the children’s future’ by asking them to continuously wait for a stable

biological parent . . . .” Id. (quoting In re D.W., 385 N.W.2d 570, 578 (Iowa

1986)). K.A., K.M., and K.P. have waited more than a year for the mother to

resolve the issues keeping her from taking care of them. She has not done so.

Because of the mother’s unresolved substance-abuse, mental-health, domestic-

violence, and housing issues, we conclude termination of her parental rights is in

the best interest of the children.

       Once we have established that termination of the mother’s parental rights

is in the children’s best interests, we consider whether any of the factors

weighing against termination in section 232.116(3) apply. The 232.116(3) factors

“are permissive, not mandatory.” M.W., 876 N.W.2d at 225. “We may use our
                                         7


discretion, ‘based on the unique circumstances of each case and the best

interests of the child, whether to apply the factors in this section to save the

parent-child relationship.’” Id. (quoting A.M., 843 N.W.2d at 113). “[T]he parent

resisting   termination   bears   the   burden   to   establish   an   exception   to

termination . . . .” A.S., 906 N.W.2d at 476.

       Most relevant here is section 232.116(3)(c), which permits the court to not

terminate parental rights where “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.” The record suggests the mother has a strong bond

with the children. There is no evidence, however, that terminating the bond

would be detrimental to the children due to the closeness of their relationship. A

March 2019 foster review board report noted the children had adapted well to

their foster home. The same report also noted only K.A. reacted negatively when

visits with the parents were cancelled. We conclude the mother has not met her

burden to show by clear and convincing evidence that terminating her parental

rights would be detrimental to the children.

       AFFIRMED.